Case 3:20-bk-03560   Doc 23    Filed 11/25/20 Entered 11/25/20 13:37:11   Desc Main
                              Document      Page 1 of 10
Case 3:20-bk-03560   Doc 23    Filed 11/25/20 Entered 11/25/20 13:37:11   Desc Main
                              Document      Page 2 of 10
Case 3:20-bk-03560   Doc 23    Filed 11/25/20 Entered 11/25/20 13:37:11   Desc Main
                              Document      Page 3 of 10
Case 3:20-bk-03560   Doc 23    Filed 11/25/20 Entered 11/25/20 13:37:11   Desc Main
                              Document      Page 4 of 10
                                 150ThirdAvenueSouth
                                                                                   www.pnfp.com
                                 Suite900
                                 Nashville,TN37201                               Phone800Ͳ264Ͳ3613

                                                                                   Account
RETURNSERVICEREQUESTED                                                           XXXXXXXX1400




                               LGOrnamentals
                               DebtorinPossession
                               148StonecrestDrive
                               Nashville,TN372095236




StatementofAccount                                                                                    Horizon75


 Balance10/01/20                      Summary
 $774.61
                                            Credits       + $.00
 Balance11/01/20                     Interest      + $.00
 $530.58                             Debits        Ͳ $244.03



 DebitTransactions
 OtherDebits
 10/13          5310HARDINGPIKEWHITTSBBQHARDNASHVILLE     18.85
                TN100920Card#8092
 10/13          5304HARDINGPIKEHARTACEHDWENASHVILLE       37.12
                TN100920Card#8092
 10/13          ERIEINSGROUPERIEXPSPAYQ441051089         41.65
                1256038677LGOrnamentals
 10/16          518A3rdAveS.SQ*POPͲAͲLOCKNashvilleTN    54.95
                101520Card#8092
 10/19          STARMART102CASTALIANSPRTN101920967475     4.12
                Card#8092
 10/20          2501HIGHWAY31ENROCKBRIDGEMAR              6.12
                GALLATINTN101920Card#8092
 10/20          600LONGHOLLOWPIKGALLATINKEYSTO             21.13
                GALLATINTN101920Card#8092
 10/22          100ASHFORDCTRNSTSEDCPAYMENT               47.08
                678Ͳ9062570GA102220Card#8092
 10/26          BETHPAGESTOREBETHPAGETN102420               13.01
                029864894388Card#8092
 TotalDebits                                                         $244.03




                                                                                                             Page1of4
Case 3:20-bk-03560           Doc 23     Filed 11/25/20 Entered 11/25/20 13:37:11                  Desc Main
                                       Document      Page 5 of 10
                                                                      Page2of4
Case 3:20-bk-03560   Doc 23    Filed 11/25/20 Entered 11/25/20 13:37:11    Desc Main
                              Document      Page 6 of 10
AccountNumber:XXXXXXXX1400



AverageBalanceThisStatement                       $652.50   AnnualPercentageYieldEarned               .00%

InterestEarnedThisPeriod                             $.00   DaysinPeriod                                 32

InterestPaidYeartoDate                              $.00   InterestPaid                                $.00



 DAILYBALANCEINFORMATION
 10/01                           774.61    10/19                   617.92      10/26                    530.58
 10/13                           676.99    10/20                   590.67
 10/16                           622.04    10/22                   543.59




                                                                                                        Page3of4
Case 3:20-bk-03560            Doc 23       Filed 11/25/20 Entered 11/25/20 13:37:11             Desc Main
                                          Document      Page 7 of 10
                                    IntentionallyLeftBlank




                                                                                  Page4of4
Case 3:20-bk-03560   Doc 23    Filed 11/25/20 Entered 11/25/20 13:37:11   Desc Main
                              Document      Page 8 of 10
                                                                 LG Ornamentals LLC
                                                                  PROFIT AND LOSS DETAIL
                                                                            October 2020


DATE           TRANSACTION NUM NAME                  PROPERTY CLASS MEMO/DESCRIPTION                                     SPLIT            AMOUNT BALANCE
               TYPE
Ordinary Income/Expenses
 Expenses
 60100 Car & Truck
  60110 Car & Truck - Fuel
   10/19/2020 Expense                                                    STAR MART 102 CASTALIAN SPR TN STAR MART        10102 Pinnacle      4.12    4.12
                                                                         102 CASTALIAN SPR TN 101920 967475              Operation Ck
                                                                         Card#8092                                       *1400
   10/20/2020 Expense                                                    2501 HIGHWAY 31 E N ROCK BRIDGE 2501            10102 Pinnacle      6.12   10.24
                                                                         HIGHWAY 31 E N ROCK BRIDGE MAR GALLATIN         Operation Ck
                                                                         TN 101920 Card#8092                             *1400
   10/20/2020 Expense                                                    600 LONG HOLLOW PIK GALLATIN KE 600 LONG        10102 Pinnacle     21.13   31.37
                                                                         HOLLOW PIK GALLATIN KEYSTO GALLATIN TN          Operation Ck
                                                                         101920 Card#8092                                *1400
  Total for 60110 Car & Truck - Fuel                                                                                                       $31.37
  60130 Auto Repair
   10/16/2020 Expense                                                    518 A 3rd Ave S. SQ *POP-A-LOCK 518 A 3rd Ave   10102 Pinnacle     54.95   54.95
                                                                         S. SQ *POP-A-LOCK Nashville TN 101520           Operation Ck
                                                                         Card#8092                                       *1400
  Total for 60130 Auto Repair                                                                                                              $54.95
 Total for 60100 Car & Truck                                                                                                               $86.32
 61110 Insurance - General Liability Insurance
  10/13/2020   Expense                                                   ERIE INS GROUP ERIEXPSPAY Q4410 ERIE INS  10102 Pinnacle           41.65   41.65
                                                                         GROUP ERIEXPSPAY Q441051089 1256038677 LG Operation Ck
                                                                         Ornamentals                               *1400
 Total for 61110 Insurance - General Liability Insurance                                                                                   $41.65
 61400 Meals & Entertainment
  61420 Meals - Officers Only
   10/13/2020 Expense                                                    5310 HARDING PIKE WHITTS BBQ HA 5310            10102 Pinnacle     18.85   18.85
                                                                         HARDING PIKE WHITTS BBQ HARD NASHVILLE          Operation Ck
                                                                         TN 100920 Card#8092                             *1400
  Total for 61420 Meals - Officers Only                                                                                                    $18.85
  61430 Meals - Employees (Meetings)
   10/13/2020 Expense                                                    5304 HARDING PIKE HART ACE HDWE 5304            10102 Pinnacle     37.12   37.12
                                                                         HARDING PIKE HART ACE HDWE NASHVILLE TN         Operation Ck
                                                                         100920 Card#8092                                *1400
  Total for 61430 Meals - Employees (Meetings)                                                                                             $37.12
 Total for 61400 Meals & Entertainment                                                                                                     $55.97
 62500 Materials & Supplies
  10/22/2020   Expense                                                   100 ASHFORD CTR N ST SEDC PAYME 100             10102 Pinnacle     47.08   47.08
                                                                         ASHFORD CTR N ST SEDC PAYMENT 678-              Operation Ck
                                                                         9062570 GA 102220 Card#8092                     *1400
  10/26/2020   Expense                    Bethpage                       BETHPAGE STORE BETHPAGE TN 1024                 10102 Pinnacle     13.01   60.09
                                          Stone                          BETHPAGE STORE BETHPAGE TN 102420               Operation Ck
                                                                         029864894388 Card#8092                          *1400
 Total for 62500 Materials & Supplies                                                                                                      $60.09
 Total for Expenses                                                                                                                       $244.03
Net Income                                                                                                                                     $-
                                                                                                                                           244.03




                        Case 3:20-bk-03560             Doc 23      Filed 11/25/20 Entered 11/25/20 13:37:11              Desc Main
                                                     Cash Basis Thursday, November 12, 2020 07:48 PM GMT-06:00                                       1/1
                                                                  Document      Page 9 of 10
                       LG Ornamentals Open Invoices Exhibit F




             Transacti                                                      Open
   Date       on Type      Num         Terms       Property    Due Date    Balance


10/05/2020   Invoice     1084     Due on receipt     B-L      10/05/2020     8,100.00
                                                                           $ 8,100.00




    Case 3:20-bk-03560           Doc 23      Filed 11/25/20 Entered 11/25/20 13:37:11   Desc Main
                                            Document     Page 10 of 10
